717 N.W.2d 335 (2006)
475 Mich. 908
TRI-COUNTY INTERNATIONAL TRUCKS, INC., and Idealease of Flint, Plaintiffs-Appellees,
v.
HILLS' PET NUTRITION, INC., Defendant-Appellant.
Docket No. 130671. COA No. 255695.
Supreme Court of Michigan.
July 21, 2006.
On order of the Court, the application for leave to appeal the October 25, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether defendant was under a duty to indemnify Tri-County. The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.